The Court.
The court is of the opinion that when the toll-road in question was constructed in 1867 by a corporation formed under the act of 1853, it became a public highway by dedication, subject to the right to collect tolls for a limited period. This period has expired, but the dedication to the public remains. Neither the plaintiff nor the corporation, nor the corporation which constructed any road, on the termination of the franchise to collect tolls, had any interest for which either of them can demand compensation. The questions arising in this case are settled by the decisions of this court in People v. Davidson, 79 Cal. 166, and People v. O’Keefe, 79 Cal. 171. (See also Wood v. Truckee T. Co., 24 Cal. 474.)
The judgment and order are reversed, and the cause remanded, with directions to the court below to enter judgment for the defendants.